Citation Nr: 0301448	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-04 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of 
April 1999, which denied an increased (compensable) 
disability rating for left ear hearing loss.

In September 2002, the Board ordered further development 
of the evidence.  In October 2002, the veteran provided 
the Board with a copy of the additional evidence (an 
examination report), which was also subsequently received 
from the VA medical center that conducted the examination.  


FINDING OF FACT

The veteran has Level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, § 4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from March 1943 to December 
1945.  The separation examination in December 1945 noted 
he currently had a left ear infection, and his hearing in 
the left ear was 12/15 to the whispered voice.  (Hearing 
in the right ear was 15/15 to the whispered voice.)  

In a July 1946 rating decision, the RO granted service 
connection for defective hearing of the left ear, 
evaluated noncompensably disabling.  

On a VA examination in November 1998, an audiogram 
disclosed pure tone thresholds in both the left and right 
ears at the frequencies of 1000, 2000, 3000, and 4000 
hertz of 20, 20, 30, and 35 decibels, respectively.  The 
average pure tone decibel loss for the four frequencies 
from 1000 through 4000 hertz was 26 decibels in each ear.  
Speech audiometry revealed speech recognition ability of 
88 percent in both ears. 

VA outpatient treatment records show that in March 1999, 
the veteran complained that his left ear ached and itched, 
and that he had poor hearing in that ear.  

At a hearing before an RO decision review officer in March 
2000, the veteran said that his hearing had worsened.  

On a VA examination in November 2001, an audiogram 
disclosed pure tone thresholds in the left (service-
connected) ear at the frequencies of 1000, 2000, 3000, and 
4000 hertz of 25, 25, 25, and 35 decibels, respectively.  
Corresponding findings in the right ear were 25, 25, 30, 
and 35 decibels.  The average pure tone decibel loss for 
the four frequencies from 1000 through 4000 hertz was 
26.25 decibels in the left ear and 28.75 decibels in the 
right ear.  Speech audiometry revealed speech recognition 
ability of 84 percent bilaterally.   

On a VA examination in October 2002, an audiogram 
disclosed pure tone thresholds in the left ear at the 
frequencies of 1000, 2000, 3000, and 4000 hertz of 20, 20, 
30, and 35 decibels, respectively.  Corresponding findings 
in the right ear were 30, 30, 35, and 35 decibels.  The 
average pure tone decibel loss for the four frequencies 
from 1000 through 4000 hertz was 26.25 decibels in the 
left ear and 32.5 decibels in the right ear.  Speech 
audiometry revealed speech recognition ability of 94 
percent in the left ear and 84 percent in the right ear.  
The diagnosis was sensorineural hearing loss consistent 
with age (presbycusis).

II.  Analysis

The veteran contends that his service-connected left ear 
hearing loss warrants a compensable disability evaluation.  
Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his 
claim.  Pertinent records have been obtained, and the 
veteran has been given VA examinations.  The Board finds 
that the notice and duty to assist provisions of the law 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average 
decibel threshold level as measured by pure tone 
audiometry tests at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness.  38 C.F.R. § 4.85. 

If impaired hearing is service-connected in only one ear, 
the hearing ability in the nonservice-connected ear is 
generally treated as normal (i.e., Level I hearing).  
38 C.F.R. § 4.85(f).  However, under a recent change in 
law, if hearing impairment in the service-connected ear is 
found to be 10 percent disabling, then any deafness in the 
nonservice-connected ear may be considered when 
determining the final compensation rating.  38 U.S.C.A. 
§ 1160(a)(3), as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).

At all three examinations conducted from November 1998 to 
October 2002, the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) ranged 
only from 26 to 26.25 decibels for the left ear, and this 
ear had speech discrimination which ranged from 84 to 94 
percent.  Using the most severe findings, under Table VI 
of 38 C.F.R. § 4.85, this translates to Level II hearing 
in the left ear.  Entering Table VII of 38 C.F.R. § 4.85, 
with Level II hearing for the left ear and Level I hearing 
for the nonservice-connected right ear, results in a 
noncompensable (0 percent) rating for left ear hearing 
loss under Diagnostic Code 6100.  

In accordance with 38 C.F.R. § 4.86, there is an 
alternative rating method which may be used for 
exceptional patterns of hearing impairment; specifically, 
where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or when the pure tone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  However, the test results from the three 
examinations do not meet the requirements for the special 
rating method of an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86.   

Moreover, with regard to the recent change to 38 U.S.C.A. 
§ 1160(a)(3), since test results indicate that service-
connected left ear hearing loss is not 10 percent 
disabling, any nonservice-connected right ear hearing loss 
may not be considered when determining the final 
compensation rating.  (In any event, the Board notes that 
the right ear findings also correspond to Level II 
hearing, and, under Table VII of 38 C.F.R. § 4.85, a 
noncompensable (0 percent) rating would still result for 
bilateral hearing loss.)  

The preponderance of the evidence is against the claim for 
a higher rating for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable evaluation for left ear hearing loss is 
denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

